Exhibit 99-2.1 Fenwick Automotive Products Limited and Introcan Inc. Combined Financial Statements For the year ended March 31, 2010 Contents Auditors' Report 2 Combined Financial Statements Combined Balance Sheet 3 Combined Statement of Operations and Retained Earnings 4 Combined Statement of Cash Flows 5 Summary of Significant Accounting Policies 6 - 9 Notes to Combined Financial Statements 10 - 19 Tel:905 270-7700 Fax:905 270-7915 Toll-free: www.bdo.ca BDO Canada LLP 1 City Centre Drive, Suite 1700 Mississauga ONL5B 1M2Canada Auditors' Report To the Shareholders of Fenwick Automotive Products Limited and Introcan Inc. We have audited the combined balance sheet of Fenwick Automotive Products Limited and Introcan Inc. as at March 31, 2010 and the combined statements of operations and retained earnings and cash flows for the year then ended. These financial statements have been prepared in accordance with Canadian generally accepted accounting principles using differential reporting options available to non-publicly accountable enterprises, as described in the Summary of Significant Accounting Policies.These financial statements are the responsibility of the companies' management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the combined financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the combined financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall combined financial statement presentation. In our opinion, these combined financial statements present fairly, in all material respects, the financial position of the companies as at March 31, 2010 and the results of their operations and their cash flows for the year then ended in accordance with Canadian generally accepted accounting principles. Chartered Accountants, Licensed Public Accountants Mississauga, Canada June 30, 2010, except for note 14 which is as of June 1, 2011 BDO Canada LLP, a Canadian limited liability partnership, is a member of BDO International Limited, a UK company limited by guarantee, and forms part of the international BDO network of independent member firms 2 Fenwick Automotive Products Limited and Introcan Inc. Combined Balance Sheet (in thousands of dollars) March 31 Assets Current Accounts receivable $ $ Inventories (Note 1) Prepaid expenses Income taxes recoverable Due from related parties (Note 2) Future income taxes (Note 5) - Capital assets (Note 3) Deferred start up costs (Note 4) Future income taxes (Note 5) $ $ Liabilities and Shareholders' Equity Current Bank indebtedness (Note 6) $ $ Accounts payable and accrued liabilities Due to related parties (Note 2) Current portion of long term debt (Note 7) Current portion of obligation under capital lease (Note 8) Long term debt (Note 7) 37 Obligation under capital lease (Note 8) Shareholders' equity Share capital Other shares (Note 9) 3 3 Special shares (Note 9) (Redemption value $8,424) 1 1 Retained earnings $ $ On behalf of the Board: Director Director The accompanying summary of significant accounting policies and notes are an integral part of these financial statements. 3 Fenwick Automotive Products Limited and Introcan Inc. Combined Statement of Operations and Retained Earnings (in thousands of dollars) For the year ended March 31 Sales $ $ Cost of sales Gross margin Expenses Amortizationcapital assets Amortizationdeferred start up costs Foreign exchange gain (7,173 ) ) General and administrative Interest and factoring expense InterestCapital lease obligations 81 71 Selling Loss before other items (602 ) (2,774 ) Loss on disposal of capital assets - Non recurring costs - Restructuring costs Loss before income taxes (12,292 ) (13,176 ) Income taxes (Note 5) Current (recovery) (244 ) ) Future (recovery) (3,539 ) ) (3,783 ) (4,220 ) Loss for the year (8,509 ) (8,956 ) Retained earnings, beginning of year Retained earnings, end of year $ $ The accompanying summary of significant accounting policies and notes are an integral part of these financial statements. 4 Fenwick Automotive Products Limited and Introcan Inc. Combined Statement of Cash Flows (in thousands of dollars) For the year ended March 31 Cash provided by (used in) Operating activities Net loss for the year $ ) $ ) Adjustments required to reconcile net loss with net cash provided by operating activities Amortizationcapital assets Amortizationdeferred start up costs Future income taxes (recovery) (3,539 ) (210 ) Loss on disposal of capital assets 28 Changes in non cash working capital balances Accounts receivable (5,893 ) Inventories (548 ) (19,405 ) Prepaid expenses (11 ) Accounts payable and accrued liabilities (11,738 ) Income taxes (4,301 ) (1,182 ) Investing activities Purchase of capital assets (894 ) (1,420 ) Decrease (increase) in due from related parties (479 ) 38 (1,373 ) (1,382 ) Financing activities Increase in bank indebtedness Advance (repayment) of long term debt (1,326 ) Increase (decrease) in due to related parties (143 ) Repayment of obligation under capital lease (139 ) (107 ) (466 ) Cash, end of year $
